Citation Nr: 1408870	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder, and, if so, whether service connection, including as secondary to a left knee disorder, is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of head trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied service connection for a bilateral knee condition because evidence was not new and material.  Also, in a December 2009 rating decision, the RO in New York, New York denied service connection for PTSD.  Jurisdiction for all of the Veteran's claims is now with the New York RO.  

In September 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Thereafter, the Veteran submitted additional medical evidence in support of his appeal along with a waiver of initial RO consideration of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the Veteran has claimed entitlement to service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the transcript of the September 2013 Board hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to service connection for right and left knee disorders and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision decided in May 2004 and issued in June 2004, the RO denied service connection for right and left knee disorders.  

2.  Evidence added to the record since the final June 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claims of entitlement to service connection for right and left knee disorders.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the claims of entitlement to service connection for right and left knee disorders is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2013)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for right and left knee disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claims of entitlement to service connection for right and left knee disorders is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

The Veteran contends that he developed his left knee disorder in service while playing football.  He further contends that he developed his right knee disorder secondary to his left knee disorder.

The RO originally denied the claims for service connection for right and left knee disorders in a May 2004 rating decision.  At the time of such decision, the Veteran's service treatment records as well as post-service private treatment records were of record.  

In the May 2004 rating decision, the RO noted that, regarding the right knee disorder, service treatment records were negative for such a condition.  However, as to the left knee disorder, the RO noted treatment following a football injury, but the December 1967 separation examination was negative for a knee condition.  For both knees, the RO found that private medical records from North Country Medical Group, P.C. (dated from October 2001 to January 2004) showed treatment for the bilateral knees.  The RO denied the right knee disorder by finding that it did not occur in and was not caused by service.  The RO further denied a left knee disorder, finding that, although there was treatment for a left knee condition in service, no permanent, residual, or chronic disability subject to service connection was shown by the service treatment records or the evidence following service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In June 2004, the RO advised the Veteran of the rating decision and his appellate rights.  However, he did not submit a notice of disagreement within one year of the rating decision.  In fact, no further communication regarding his claims of entitlement to service connection for right and left knee disorders was received until April 2007.  Therefore, the June 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2013)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the current claims for service connection for right and left knee disorders was received prior to the expiration of the appeal period stemming from the June 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that duplicative service treatment records were received in April 2007, and service personnel records were received in June 2009 and June 2011.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  However, the newly-associated service treatment records are duplicative of those previously of record and considered in the June 2004 rating decision.  Additionally, the newly-associated service personnel records are not relevant to the instant claim as they do not address any in-service complaints referable to the Veteran's knees, or any relationship between the Veteran's current knee disorders and active service.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon the receipt of such service treatment and personnel records.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 2004 rating decision, additional evidence consisting of private and VA treatment records, a January 2008 letter from Dr. Volk, and lay statements, including the Veteran's testimony from a September 2013 Board hearing, has been received.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate each claim.  In this regard, in a January 2008 letter Dr. Volk reported that he would "concur that the degenerative changes in [the Veteran] could have very well been initiated by an early traumatic loss of a ligament such as he sustained...according to him".  Additionally, during his September 2013 Board hearing, the Veteran reported that he Dr. Volk had told him his right knee disorder was due to him compensating for the left knee.

The newly received evidence is presumed credible for the purposes of evaluating the application to reopen the claims for service connection for right and left knee disorders.  Justus, supra.  Moreover, such includes evidence that indicates that the left knee disorder may be related to the Veteran's football injury in service and that his right knee disorder may be related to his left knee disorder.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the claims.  Accordingly, the claims of entitlement to service connection for right and left knee disorders are reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Right and Left Knee Disorders 

The Veteran contends that his current left knee disorder developed due to an injury from playing football in service.  He also claims that he now has a right knee disorder that is caused or aggravated by a left knee disorder as he favors the latter knee.

An October 5, 1967 service treatment record documents that the Veteran had been playing football and was hit by five players.  X-rays were negative for fracture and an ace wrap was applied and crutches provided.  The medical provider diagnosed the Veteran with "[c]ontusion left knee and quadriceps" and placed him on light duty.  Post-service records document multiple diagnoses, including bilateral knee degenerative joint disease (October 2003 private medical record by Dr. M. A. Racine), bilateral degenerative changes (January 21, 2008 letter by Dr. Volk), left knee tear and mild subchondral osseous stress reaction (April 26, 2007 by Dr. Volk) and total knee replacements (October 2008 discharge summary by Dr. Volk).  The Veteran has also reported that he experienced left knee problems in service that have continued since his discharge (January 21, 2008 letter by Dr. Volk) and that he had to use his right knee to take all the stress from the left knee (August 28, 2008 record by Dr. Volk). 

As to the left knee, given the documentation of an injury in service, the current left knee diagnoses, and the Veteran statements of pertinent symptomatology, the Board finds that a remand is necessary to afford the Veteran a VA examination with an etiological opinion in order to adjudicate his claim. Additionally, in regard to the right knee disorder, given the Veteran's reports of knee stress and pain and his current right knee diagnoses, an etiological opinion is also needed for this matter.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a right knee disorder.  Such should be accomplished on remand.

Acquired Psychiatric Disorder, to include PTSD  

As previously noted, the Veteran's PTSD claim has been recharacterized to as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and any other currently diagnosed acquired psychiatric disorder.  

The Veteran contends that he has PTSD due to (a) basic training where he was treated as if he was "subhuman."  Specifically, the Veteran has stated that "we were treated like animals, and beaten physically and mentally for a 12-week period at a time." Also, (b) playing football in service, during which he received concussions and feared permanent damage, as reported in May 2009 and January 2010 stressor statements and at the September 2013 Board hearing.

In regard to the PTSD component of the Veteran's claim, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The Board notes that 38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  However, in the present case, the Veteran never served outside of the United States and this revision would not apply to his claimed stressors regarding basic training and playing football.

In November 2009, the Veteran underwent a VA examination for PTSD.  During that examination, he reported stressors of being physically assaulted and emotionally humiliated by his drill instructors and that as a football player he had been knocked out twice.  The VA examiner diagnosed the Veteran with PTSD, chronic, and depressive disorder, not otherwise specified.  She also found that it was at least as likely as not that PTSD resulted from a stressor in service, but did not indicate what stressor.  

In October 2009, the RO formally found that there was a lack of information required to corroborate the Veteran's stressors.  In March 2013, the RO again made the same findings, after considering additional information provided by the Veteran.  At that time, the RO specifically noted the Veteran's stressor was physical and mental abuse during basic training.  However, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, as to the Veteran's claimed stressor of playing football, the record supports that contention.  Service treatment records, including in December 1966 and October 1967, show that the Veteran received treatment for injuries sustained on the football field.  

Additionally, the November 2009 VA examiner did not address the etiologies of the Veteran's other diagnosed psychiatric disorders, including depression (April 20, 2009 VA medical record) and anxiety (July 17, 2008 VA medical record).  

The Board also notes that in an October 2010 rating decision, the RO granted service connection for residuals of head trauma, which rated as residuals of a traumatic brain injury (TBI) - to included effects on functioning of the cognitive, emotional/behavioral and physical.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  In an August 2010 VA examination for traumatic brain injury (TBI), a VA examiner found that due to TBI the Veteran had one or more neurobehavioral effects.  The November 2009 VA examiner also does not appear to have addressed whether the Veteran has an acquired psychiatric disorder due to residuals of head trauma.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain a VA examination with an etiological opinion that addresses the Veteran's acquired psychiatric disorder claim in light of his documented medical history and contentions.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for an acquired psychiatric disorder.  Such should be accomplished on remand.

All Claims

In May 2009, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain private medical records from the North Country Medical Group.  On that form, he indicated that he had received psychiatric treatment at that facility from 1984 to the present.  The Board notes that the RO never attempted to obtain these records and that although the Veteran submitted some records from that facility (which included treatment physical conditions), those records only started from 2002.  As such, those records appear to be relevant to both the Veteran's psychiatric and physical claims and should be obtained.

The Board also notes that the Veteran receives VA treatment through VA Healthcare Upstate New York and the most recent treatment records are dated in August 2012.  Therefore, while on remand, VA treatment records from VA Healthcare Upstate New York dated from August 2012 to the present should also be obtained for consideration in the appeal.

Finally, in an April 2007 statement, the Veteran reported that he failed two physicals in 1976, while trying to reenlist in Marine Corps and the Army, in Hartford and New Haven, Connecticut.  He appears to contend that he was denied entrance due to his claimed knee problems.  The AOJ should attempt to obtain those enlistment records.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a right knee as secondary to a left knee disorder, and entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected residuals of head trauma.

2.  The National Personnel Records Center (NPRC), or any other appropriate source, should be asked to search for records pertaining to the Veteran's reported 1976 enlistment physicals with the Marine Corps and Army.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should obtain VA treatment records from VA Healthcare Upstate New York dated from August 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The AOJ should the Veteran an opportunity to identify any non-VA healthcare provider who treated him for psychiatric disorder and/or knee disorders, specifically including North Country Medical Group, which the Veteran identified in a May 2009 VA Form 21-4142.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

5.   After all outstanding records have been associated with the claims file, obtain an orthopedic examination for the Veteran's right and left knee disorders.  The claims file and a full copy of this REMAND must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a right and/or left knee disorder?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that any LEFT knee disorder is related to the Veteran's active service?  The examiner should specifically consider the Veteran's report that he hyperextended his knee playing football (September 2013 Board hearing) and the October 5, 1967 service treatment records of knee treatment.  The fact that it may not have been recorded in the service treatment records is not determinative.  

c)  Is it at least as likely as not that the any currently diagnosed LEFT knee arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., January 1968)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

d)  If the VA examiner finds that a LEFT knee disorder developed due to service, is it at least as likely as not that the Veteran's RIGHT knee disorder is caused or aggravated by such left knee disorder?  The examiner should specifically consider the Veteran's report that his right knee disorder developed due to having to favor it because of the left knee disorder.  

If the examiner finds that any left knee disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including consideration of the January 2008 letter from Dr. Volk.

6.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

a)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner is advised the Veteran's participation in football is considered verified.  The examiner should also indicate whether the Veteran has PTSD as a result of an in-service personal assault, which has been claimed as physical and mental abuse during basic training.  In offering such an opinion, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incident(s) could possibly indicate the occurrence of such stressor(s).

b)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  

c)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should also offer an opinion as to whether it is at least as likely as not that any such disorder is caused OR aggravated by the Veteran's service-connected residuals of head trauma.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  An explanation for EACH opinion offered should be provided   The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including consideration of the November 2009 VA examination and December 8,  2009 VA medical record (wherein a VA medical provider found PTSD due to non-combat stressors).

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


